Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 39-68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Karpowicz et al. (US Pre-Grant Publication 2011/0077605), Lawhorn (US 7,927,319), Haggstrom et al. (US 7,699,823), and Pidgeon et al. (US 8,294,586).
Karpowicz, Lawhorn, Haggstrom, and Pidgeon each teaches a system for negative pressure wound therapy comprising a wound dressing, a negative pressure source, a power source (at least implicitly), user input devices, a controller, visual indicators, and wherein the visual indicators are used to convey the operating condition of the system. However, the cited references fails to teach the combination of features including the plurality of visual indicators separately indicating the particular operating conditions as claimed. In the opinion of the Examiner, it would not have been obvious to a person having ordinary skill in the art at the time of the invention to modify the invention(s) of the prior art to arrive at the invention as claimed at least because the prior art fails to provide sufficient motivation to create and indicate all of the operating conditions as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781